          Case 1:19-cv-06526-LAP Document 17 Filed 10/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRIAN COLL,

                         Petitioner,             19 Civ. 6526 (LAP)
                                                  15 Cr. 360 (LAP)
-against-
                                                         ORDER
UNITED STATES OF AMERICA,

                         Respondent.



LORETTA A. PRESKA, Senior United States District Judge:

      In light of Mr. Coll’s waiver of the attorney-client privilege

regarding his claim of ineffective assistance of counsel (dkt. no.

14   in    19    Civ.   6526),   the   Government’s   motion   for   an   order

determining that Mr. Coll has waived the attorney-client privilege

with respect to his communications with counsel relevant to his

claims of ineffective assistance (dkt. no. 6 in 19 Civ. 6526), is

denied as moot.         Now that the privilege issue has been resolved by

Mr. Coll’s waiver, the Government shall respond to Mr. Coll’s

petition under 28 U.S.C. Section 2255 no later than November 6,

2020.

      The Clerk of the Court is respectfully directed to mail a

copy of this order to Mr. Coll.

SO ORDERED.

Dated:          New York, New York
                October 6, 2020



                                         1
Case 1:19-cv-06526-LAP Document 17 Filed 10/06/20 Page 2 of 2




                     __________________________________
                     LORETTA A. PRESKA
                     Senior United States District Judge




                             2
